AFFIRMED and Opinion Filed January 26, 2022




                                              S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-20-00342-CV

                      KATHY LAWS, Appellant
                                V.
           JAMES ROBERSON D/B/A ROBERSON’S ROOFING AND
                       REMODELING, Appellee

               On Appeal from the County Court at Law Number Four
                               Dallas County, Texas
                       Trial Court Cause No. CC-192780-D

                             MEMORANDUM OPINION
                         Before Justices Myers, Molberg, and Garcia
                                  Opinion by Justice Garcia
        Kathy Laws, appellant, challenges the trial court’s judgment awarding breach

of contract damages and attorney’s fees against her. In six issues, Laws argues that

the judgment in favor of James Roberson should be reversed because: (i) the county

court failed to conduct a trial de novo; (ii) the court erred by allowing references to

James Roberson’s mechanics lien1; (iii) the jury charge contained material errors;

(iv) the fees awarded were not reasonable and necessary; (v) reversal is required in


    1
      The issue as stated is: “The evidence related to the lien was connected to Roberson’s claim to foreclose
and bolstered his chances to prevail by referencing the lien, and its contents, along with the justice case
results.”
the interest of justice because multiple errors caused the rendition of an improper

judgment; and (vi) the trial court lacked jurisdiction over an action to foreclose a

lien. Concluding Laws’s arguments are without merit, we affirm the trial court’s

judgment.

                                 I. BACKGROUND

      Laws sued Roberson in a JP Court for DTPA and breach of contract in

connection with home repairs Roberson provided. Roberson counterclaimed. The

JP Court entered judgment against Laws on Roberson’s counterclaim and awarded

$5,000 in damages, attorney’s fees and court costs.

      Laws appealed to the county court. Roberson amended his answer and

counterclaim for breach of contract and attorney’s fees to include a request to

foreclose on the mechanics and materialman’s lien he filed against Laws’s property.

      Both parties moved for summary judgment. The court granted Roberson’s

summary judgment on Laws’s DTPA claim and denied summary judgment on both

parties’ breach of contract claims and what the court construed as Laws’s intentional

infliction of emotional distress claim. The case was subsequently tried to a jury on

those remaining claims.

      The jury found that the parties had a contract that Laws breached first causing

Roberson $5,000 in damages and that Roberson incurred $62,500 in reasonable and

necessary attorney’s fees. The jury further found that Roberson did not cause Laws

to suffer emotional distress.

                                        –2–
       Roberson moved for judgment on the verdict and the trial court entered a final

judgment against Laws. The judgment awards Roberson $5,000 for breach of

contract damages, $62,500 for reasonable and necessary attorney’s fees, plus court

costs and post-judgment interest. The judgment further orders that Laws take nothing

on her claims. Laws appeals from that judgment.

                                    II. ANALYSIS

A.    Trial De Novo and References to the Lien

      Laws’s first issue argues that the county court failed to conduct a trial de novo

because it allowed several references to the JP proceedings. Her second issue argues

that references to those proceedings and to Roberson’s lien bolstered Roberson’s

chances to prevail. Neither argument is persuasive.

      It is well established that an appeal to the county court from a justice court is

tried de novo. See Villalon v. Bank One, 176 S.W.3d 66, 69–70 (Tex. App.—

Houston [1st Dist.] 2004, pet. denied); see also TEX. R. CIV. P. 506.3 (case must be

tried de novo in the county court). A trial de novo is generally defined as a new trial

on the entire case, on both questions of fact and issues of law, conducted as though

there had been no trial in the first instance. Lamar Cnty. Appraisal Dist. v. Campbell

Soup Co., 93 S.W.3d 642, 645 (Tex. App.—Texarkana 2002, no pet.).

      There is no question that there was a trial de novo here. Laws appeared and

participated in the pre-trial and trial proceedings pro se. During that time, the parties

amended their pleadings and engaged in extensive pre-trial activity that included

                                          –3–
filing special exceptions, motions to dismiss, objections and motions to strike, and

motions for summary judgment. After a jury was selected, the parties called and

examined witnesses, introduced evidence, and made arguments.2 The jury was

charged and found in favor of Roberson on his breach of contract counterclaim. The

subsequent judgment entered by the court was based on the jury’s findings.

         Laws offers no authority, nor are we aware of any, holding that references to

the JP proceedings, improper or otherwise, somehow transform the de novo nature

of the county court trial. Moreover, although Laws cites to numerous instances in

which the JP proceedings were referenced, there was never an objection to any of

those references, nor was there a ruling from the trial court. As a result, any alleged

evidentiary error has not been preserved for our review. See TEX. R. APP. P. 33.1(a);

Hall v. Njoku, No. 05-12-01385-CV, 2015 WL 1382037 at *3 (Tex. App.—Dallas

Mar. 26, 2015, no pet.) (mem. op.) (appellate complaint not preserved in absence of

trial objection). Laws’s first two issues are resolved against her.

B.       Jury Charge

         In her third issue, Laws argues that the court’s charge on breach of contract

was erroneous because it failed to inquire about the materiality of the breach. We

are not persuaded.




     2
     Although the appearance date is unclear, at some point post-verdict Laws was represented by counsel
and she is represented by counsel on appeal.
                                                 –4–
       The court’s charge tracked the Texas Pattern Jury Charges (“PJC”) for

competing breach of contract claims where materiality is not at issue. See State Bar

of Texas, Texas Pattern Jury Charges: Business, Consumer, Insurance &

Employment PJC 101.2 (2018). Although Laws cites to the Mustang Pipeline

materiality factors, see Mustang Pipeline Co. v. Driver Pipeline Co., 134 S.W.3d

195, 200 (Tex. 2004), nothing in the record demonstrates that materiality was at issue

in this case. In fact, during the charge conference the judge noted that although

Roberson had requested a material breach question, such a question was not

necessary under the facts presented.

      Rule 274 requires an objection to the charge. See TEX. R. CIV. P. 274. In

addition, TEX. R. CIV. P 278 provides that “failure to submit a definition or

instructions shall not be deemed a ground for reversal of the judgment unless a

substantially correct definition or instruction has been requested in writing and

tendered by the party complaining of the judgment.”

      When an element of a claim is omitted from the jury charge without objection

and no written findings are made by the trial court on that element then the omitted

element is deemed to have been found by the court in such a manner as to support

the judgment. TEX. R. CIV. P. 279; Chon Tri v. J.T.T., 162 S.W.3d 552, 558 (Tex.

2005); In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002). Because neither party objected

that the materiality element was omitted and the trial court did not make findings on



                                         –5–
that element, the materiality element is deemed found in support of the judgment.3

Laws’s third issue is resolved against her.

C.       Attorney’s Fees

         Laws also argues that Roberson failed to prove that his attorney’s fees were

reasonable and necessary. We disagree.

         Fee-shifting law was recently clarified by the supreme court’s opinion in

Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469 (Tex. 2019).

With certain exceptions, each party in Texas generally must pay its own attorney’s

fees. Id. at 483. One of the exceptions is a case such as this in which a plaintiff

prevails in a suit for breach of contract. TEX. CIV. PRAC. & REM. CODE ANN. § 38.001

(“A person may recover reasonable attorney's fees from an individual or corporation,

in addition to the amount of a valid claim and costs, if the claim is for . . . an oral or

written contract.”).

         The party seeking an award of attorney’s fees must prove the reasonableness

and necessity of the requested fees. Rohrmoos, 578 S.W.3d at 484. Sufficient

evidence of reasonableness and necessity includes, at a minimum, evidence of (1)

particular services performed, (2) who performed those services, (3) approximately

when the services were performed, (4) the reasonable amount of time required to



     3
      Laws does not challenge the sufficiency of the evidence to support the deemed finding. See
Hollingsworth v. Hollingsworth, 274 S.W.3d 811, 815 (Tex. App.—Dallas 2008, no pet.) (implied findings
can be challenged for legal and factual sufficiency). Nonetheless, the record reflects that Laws’s failure to
pay Roberson for services rendered was material.
                                                    –6–
perform the services, and (5) the reasonable hourly rate for each person performing

such services. Id. “General, conclusory testimony devoid of any real substance will

not support a fee award. Thus, a claimant seeking an award of attorney’s fees must

prove the attorney’s reasonable hours worked and reasonable rate by presenting

sufficient evidence to support the fee award sought.” Id. at 501–02 (internal citations

omitted). Contemporaneous billing records are not required but “are strongly

encouraged to prove the reasonableness and necessity of requested fees when those

elements are contested.” Id. at 502. Both reasonableness and necessity “are questions

of fact to be determined by the fact finder.” Id. at 489.

       Roberson’s counsel testified about the fees incurred and explained that while

the total amount of fees incurred was high, it was necessitated by the numerous

filings and extensive pre-trial activity in the case. A docket sheet summary reflecting

this extensive activity was admitted into evidence. Although counsel’s testimony

was brief, his billing records were also admitted into evidence.4 Those records show

the tasks performed, who performed the services, when the services were performed,

and the time and hourly rate for the services. See Rohrmoos, 578 S.W.3d at 484. This

evidence is sufficient to support the jury’s finding that $62,500 was a reasonable and

necessary fee for the services provided in this case. Laws’s fourth issue is resolved

against her.


   4
      Laws conducted no cross-examination on counsel’s testimony about the reasonableness and necessity
of the attorney’s fees.
                                                 –7–
D.         Multiple Errors

           In her fifth issue, Laws argues that there were multiple errors and reversal is

required in the interest of justice. We have concluded the trial court did not err. To

the extent that Laws seeks to rely on additional alleged errors, the argument is

inadequately briefed. See TEX. R. APP. P. 38.1. Laws’s fifth issue is resolved against

her.

E.         Jurisdiction

           Law’s final issue argues that the trial court lacked jurisdiction to consider

foreclosure of Roberson’s lien. See TEX. GOV’T CODE ANN. §26.043. The record,

however, does not reflect that the trial court adjudicated this issue.5

           Although Roberson’s pleadings included a request for foreclosure of the lien,

the trial court did not submit this issue to the jury or grant Roberson any relief on

this request. In fact, Roberson’s proposed judgment included language granting such

relief and the court declined to include it.

           The case was tried, submitted to the jury, and a judgment entered on the

competing breach of contract and emotional distress claims, all of which are within

the court’s jurisdiction. See TEX. GOV’T CODE ANN. §§ 25.003 (county courts

jurisdiction); 25.0592 (Dallas County Courts at Law). Laws’s final issue is resolved

against her.



     5
         Indeed, despite her argument, Laws acknowledges that “in the end [the trial court] ruled correctly.”

                                                      –8–
                              III. CONCLUSION

     Having resolved all of Laws’s issues against her, we affirm the trial court’s

judgment.



                                         /Dennise Garcia/
                                         DENNISE GARCIA
                                         JUSTICE


200342F.P05




                                      –9–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

KATHY A. LAWS, Appellant                       On Appeal from the County Court at
                                               Law No. 4, Dallas County, Texas
No. 05-20-00342-CV           V.                Trial Court Cause No. CC-19-02780-
                                               D.
JAMES ROBERSON D/B/A/                          Opinion delivered by Justice Garcia.
ROBERSON'S REMODELING &                        Justices Myers and Molberg
ROOFING, Appellee                              participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

    It is ORDERED that appellee JAMES ROBERSON D/B/A/ ROBERSON'S
REMODELING & ROOFING recover his costs of this appeal from appellant
KATHY A. LAWS.


Judgment entered January 26, 2022.




                                        –10–